Citation Nr: 1730915	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2016 decision, the Board granted service connection for adjustment disorder with substance abuse disorders.  The Board also remanded the remaining claims to the RO for additional development.  


FINDINGS OF FACT

1.  The Veteran's neck disorder is not attributable to his active service.

2.  The Veteran's bilateral knee disorder is not attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

Neck Claim

The Veteran contends that his neck disability is the result of a head injury he sustained during service when a large shell fell and struck him in the head.  He contends that he has had ongoing trouble with his neck since that injury.  See August 2011 VA Form 9.  The Veteran received a VA examination in January 2017 pursuant to the Board's remand.  He was diagnosed with cervical disc degeneration with a date of diagnosis of January 2009.  Thus, he has a present neck disability.  Furthermore, a January 1969 service treatment note reflects that the Veteran was struck in the occipital scalp by a 40-pound ammunition shell.  Thus, the Veteran sustained an in-service injury.  Therefore, the sole question as to this issue is whether there is a causal relationship between the injury and his cervical disc degeneration.

The January 2017 VA examiner examined the Veteran and reviewed the claims file.  The examiner also recounted the Veteran's account of being struck in the head by the 40-pound shell.  The examiner opined that the Veteran's neck disability was less likely than not caused by the claimed in-service injury.  The rationale was that after the Veteran's period of service, most of his occupational career was spent working on floors installing tile and thereafter carpets.  The examiner stated that while working on floors the physical nature of the activity predisposes one to repetitive motions.  According to the examiner, the Veteran's occupational history and his advancing age were the cause of the wear and tear that has occurred in his neck.  The examiner further noted that according to literature, mechanisms for the association between occupation and osteoarthritis may involve joint loading and repetitive damage over time.  Literature further indicates that advanced age is one of the strongest risk factors associated with osteoarthritis.  It is also less likely that disc degeneration started in the military as there is no evidence of chronicity of the problem after the military until 2009 when the Veteran sought care.

The Board finds the preponderance of the evidence weighs against service connection for the Veteran's neck disorder.  First, the Board acknowledges that the Veteran has reported that he has had ongoing trouble with his neck since his injury in service.  He is competent to report such.  However, the January 2017 VA examiner considered the Veteran's reported history.  Indeed, the examiner highlighted that there was simply no evidence of chronicity in the Veteran's neck after the military until 2009, which implies that it would be expected in a medical sense that there was treatment if there was chronicity.  This is further supported by the normal May 1970 separation examination.

The examiner further highlighted the Veteran's occupation, and opined that this and the Veteran's age were more likely the cause of his neck disability.  The Board finds the VA examiner's opinion persuasive as to the cause and onset of the current disorder.  This is so because the examiner has the requisite training and expertise to render a medical opinion.  Furthermore, the VA examiner noted medical literature as being in support of the opinion and provided citation to such literature.  Additionally, the examiner performed an in person examination of the Veteran and reviewed the claims file fully.  Thus, the current neck disorder is shown to be the result of a post-service intercurrent cause.

Therefore, because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable and service connection for a neck disorder is not warranted.  

Knee Claim

The Veteran contends that his bilateral knee disorder was incurred in service.  Specifically, the Veteran recounted that a heavy gun slipped off a truck and pinned his legs in a curled position during service.  See May 2016 Board hearing.  The Veteran received a VA examination in January 2017 pursuant to the Board's remand and received a diagnosis of knee joint osteoarthritis of both knees with a diagnosis date of 2009.  Thus, he has a present disability.  Furthermore, the Veteran's service treatment records reveal a blunt injury to the Veteran's lower thighs and complaints of pain in knees and right thigh on prolonged standing.  Thus, the Veteran had an in-service injury.  Consequently, the question is whether there is a causal relationship between the in-service injury and the Veteran's present knee disorder.

The January 20017 examiner also addressed this claim.  The examiner opined that the Veteran's knee disorder was less likely than not incurred in service.  The rationale was that the Veteran's occupational history involved many years of working on floors installing tiles and carpets and that this predisposed him to arthritis.  The Veteran's occupation involved kneeling, bending, and squatting on knees.  His job also involved lifting of tiles and carpets.  The examiner stated that the occupation that required repetitive use of his knee is the cause of the knee degeneration.  The examiner further explained that age is also a contributing factor to wear and tear and that according to literature mechanisms for the association between occupation and osteoarthritis may involve joint loading and repetitive damage over time.  The literature further indicates that advanced age is one of the strongest risk factors associated with osteoarthritis.

Similar to the neck claim, the Board finds that the preponderance of the evidence weighs against service connection for the Veteran's bilateral knee disorder, which is diagnosed as osteoarthritis.  While the Board acknowledged the Veteran's contention of his in-service injury as the source of his knee disorder, the Veteran as a lay person is not competent to provide an etiology for his condition.  However, the VA examiner having the requisite medical training and knowledge is competent to opine as to the likely source of the Veteran's arthritis.  The VA examiner reviewed the file and offered an opinion supported by reference to medical literature.  The examiner came to the conclusion that age and the Veteran's post-service occupation was the more likely cause of his knee arthritis.  Because of the examiner's expertise and reference to medial literature, the Board accords a greater probative value to the examiner's opinion.

Additionally, while chronic diseases such as arthritis may be presumed to be service connected if manifesting to a compensable degree within a year of service, the evidence shows that arthritis manifested many years after service due to the post-service intercurrent cause.  The normal May 1970 separation examination and the many years without treatment, which the examiner implied was medically significant, weighs against a much earlier onset and chronicity.  As such, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and service connection for a bilateral knee disorder is not warranted.  


ORDER

Service connection for a neck disorder is denied.

Service connection for a bilateral knee disorder is denied.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


